      Case 21-10609 Doc 2 Filed 05/03/21 Entered 05/03/21 18:18:59 Main Document Page 1 of 2
                                                     UTC Laboratories
                                                            Balance Sheet
                                                          As of April 30, 2021


                                                                                                 TOTAL
ASSETS
 Current Assets
 Other Current Assets
  12700 Prepaid Expenses                                                                         168.00
  12901 Due From Distributors                                                                116,750.21
  12902 Due From Lab Tenants                                                                 189,274.84
  Allowance for Doubtful Account                                                                 235.84
 Total Other Current Assets                                                                 $306,428.89
 Total Current Assets                                                                       $306,428.89
 Other Assets
 17100 Accumulated Amortization                                                           -14,525,692.00
 18400 Accounts Receivable - Medicare                                                       7,393,079.00
  18410 Allow for Dbtfl Accnt - Medicar                                                    -7,393,079.00
 Total 18400 Accounts Receivable - Medicare                                                         0.00
 GOODWILL                                                                                  52,042,471.00
 NON COMPETE                                                                                 250,000.00
 Total Other Assets                                                                       $37,766,779.00
TOTAL ASSETS                                                                              $38,073,207.89




                                              Friday, April 30, 2021 02:45 PM GMT-05:00             1/2
       Case 21-10609 Doc 2 Filed 05/03/21 Entered 05/03/21 18:18:59 Main Document Page 2 of 2

                                                 UTC Laboratories
                                                        Balance Sheet
                                                      As of April 30, 2021


                                                                                              TOTAL
LIABILITIES AND EQUITY
 Liabilities
 Current Liabilities
  Accounts Payable
   20000 Accounts Payable                                                                3,160,665.45
  Total Accounts Payable                                                                $3,160,665.45
  Other Current Liabilities
   23000 Accrued Executive Salary                                                        1,619,565.26
  Total Other Current Liabilities                                                       $1,619,565.26
 Total Current Liabilities                                                              $4,780,230.71
 Long-Term Liabilities
  25200 Due to Barry                                                                        18,714.16
  25250 Note Payable - Patrick Ridgeway                                                     29,557.70
  25700 Note Payable - Sigma Health                                                       275,000.00
  25800 Note Payable - Tarun Jolly                                                          86,132.90
  25900 Note Payable - Barry Griffith                                                       84,157.70
  85801 Due To Mike Jolly                                                                     341.63
 Total Long-Term Liabilities                                                             $493,904.09
 Total Liabilities                                                                      $5,274,134.80
 Equity
 30000.1 Opening Balance Equity {4}                                                     37,766,779.00
 30700 Distributions
  30710 TPG                                                                               -294,733.00
  30711 Patrick Ridgeway                                                                   -70,905.00
  30712 Tarun Jolly Enterprises Distrib                                                   -622,066.00
  30713 Barry Griffith Distributions                                                      -281,191.53
 Total 30700 Distributions                                                              -1,268,895.53
 32000 Retained Earnings                                                                 9,989,317.31
 33500 Founders - Net Dist / Contr                                                     -28,591,305.98
  33550 Capital Contribution - Jolly                                                     9,343,195.63
  33560 Capital Contribution - Griffith                                                  4,329,991.35
  33570 Capital Contribution - Ridgeway                                                  1,229,991.31
 Total 33500 Founders - Net Dist / Contr                                               -13,688,127.69
 Net Income
 Total Equity                                                                          $32,799,073.09
TOTAL LIABILITIES AND EQUITY                                                           $38,073,207.89




                                           Friday, April 30, 2021 02:45 PM GMT-05:00             2/2
